Case 8:19-cv-00835-JVS-DFM Document 456 Filed 06/28/21 Page 1 of 1 Page ID #:38648

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-00835 JVS(DFMx)                                               Date     6/28/21

 Title             Fisher and Paykel Healthcare Limited v. Flexicare Incorporated


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                 Sharon Seffens
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
           Benjamin Everton; Sheila Swaroop                                James Brogan; Peter Sauer
            Marko Zoretic; Douglas Wentzel                                       Abby Parsons


 Proceedings: Defendants’ Motion for Summary Judgment of Non-Infringement [304]
Plaintiff Fisher & Paykel Healthcare’s Motion for Summary Judgment of Infringement 7,493,902 [308]
Plaintiff Fisher & Paykel Healthcare’s Motion for Summary Judgment of Infringement of US Patent No.
7,043,979 [309]
Plaintiff Fisher & Paykel Healthcare’s Motion for Summary Judgment of Infringement of US Patent No.
7,140,366 and 7,559,324 [310]
Defendants’ Motion for Partial Summary Judgment of No Lost Profits [315]
Defendants’ Motion for Summary Judgment of Non-Infringement or, in the alternative, Invalidity for the
Breathable Material Patents [321]
Defendants’ Motion for Summary Judgment of Invalidity of US Patent No. 7,043,979 Under 35 USC
Sections 102 and 103 [324]
Plaintiff Fisher & Paykel Healthcare’s Motion to Strike Late-Produced evidence and Flexicare’s
Reliance Thereon [372]

       Cause is called for hearing and counsel make their appearances. Motions are argued and taken
under submission.

         Counsel shall meet and confer and file a joint report re the claims in this matter within 10 days.

                                                                                                   2        :    10

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                          Page 1 of 1
